UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 98-4745



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JUAN OLIVAREZ, a/k/a Jay Jay, a/k/a Juan
Ramirez, a/k/a Luis Rodriguez, a/k/a Yenny L.
Ortega,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. James R. Spencer, District Judge.
(CR-98-53)


Submitted:   April 20, 1999                   Decided:   May 13, 1999


Before LUTTIG and MOTZ, Circuit Judges, and HALL, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


John B. Mann, LEVIT & MANN, Richmond, Virginia, for Appellant.
Helen F. Fahey, United States Attorney, S. David Schiller, Assis-
tant United States Attorney, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Juan Olivarez pled guilty pursuant to a plea agreement to

possession of a firearm by a felon in violation of 18 U.S.C. §§ 2,

922(g)(1) (1994).     He now challenges his sentence of forty-four

months’ imprisonment.   Olivarez disputes the two-point enhancement

of his offense level under the Sentencing Guidelines for committing

the instant offense while under a criminal justice sentence.    See

U.S. Sentencing Guidelines Manual § 4A1.1(d) (1997).   Olivarez was

previously convicted of petit larceny* based upon the theft of two

disposable cameras from a Food Lion store.      While acknowledging

that the judgment form for the petit larceny conviction states that

Olivarez received a one-year term of probation, Olivarez argues

that he was not actually sentenced to probation for purposes of

USSG § 4A1.1(d) because the only condition of the “probation” was

that Olivarez not enter any Food Lion store.

     We review the sentencing court’s findings of fact for clear

error and the court’s application of the Guidelines to the facts

with deference.   See United States v. Cutler, 36 F.3d 406, 407 (4th

Cir. 1994).    Because we find no error in the court’s determination

that Olivarez was sentenced to probation for the purposes of USSG

§ 4A1.1(d), we affirm his sentence.




     *
         See Va. Code Ann. § 18.2-96 (Michie 1996).


                                  2
     We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                3